COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00123-CV
Trial Court Cause
Number:                    09-CV-0147
Style:                     In re Texas Windstorm Insurance Association


Date motion filed*:        February 12, 2013
Type of motion:            Emergency Motion to Seal
Party filing motion:       Relator
Document to be filed:      Supplemental record and response

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
                Other: Relator’s motion represents that the trial court “ordered that the entire disqualification
         proceeding be conducted under seal.” Relator is ordered to supplement the mandamus record with any
         filings, transcripts, and rulings relating to the sealing of court records in the trial court pursuant to Tex. R.
         Civ. P. 76a. Any real party in interest who may be opposed to relator’s emergency motion to seal shall
         immediately so inform the clerk of the court and file a response no later than February 19, 2013.


Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: February 12, 2013